Case 8:18-cr-00481-PWG Document 34-1 Filed 08/01/19 Page 1 of 3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between in or around July 2017 and September 2017, in the District of Maryland and
elsewhere, the Defendant, CHENGUANG NI (“NI”), knowingly conspired, confederated, and
agreed with Ming Zhang (“Zhang”) and others, to commit an offense against the United States,
that is, to transport in interstate commerce any money, of the value of $5,000 or more, knowing
the same to have been stolen, converted, and taken by fraud, in violation of 18 U.S.C. § 2314.

The conspiracy centered around a scheme to defraud Maryland casinos by cheating at the
game of baccarat. Baccarat is a card game in which players compare the value of two hands of
cards—a “player” hand and a “dealer” hand. Each card has a point value, and before any cards
are dealt, bettors place bets on which hand will be closest to nine. An employee of the casino,
called a “dealer,” then distributes the cards between the player and dealer hands according to fixed
rules. Unlike in the casino game of blackjack, where a player can choose an action each turn that
can affect the distribution of cards, in baccarat no bettor action can alter whether a given card is
placed in the player hand or the dealer hand. As such, if a bettor knows the order in which cards
appear in the deck, they can predict the outcome of any given baccarat hand with near-perfect
accuracy and place their bets accordingly.

In order to prevent players from knowing the order in which cards will be dealt, casinos
require dealers to shuffle the cards before placing them in play. Baccarat games are typically
played with eight decks of 52 cards. At the start of the game, the dealer spreads all of the cards on
the table and then shuffles them. Once shuffled, the decks are placed in a “shoe,” which is a plastic
box that keeps the cards in order until they are dealt.

At all relevant times, NI was a resident of New York. Casino 1 and Casino 2 were casinos
located in Maryland. Each casino had a gaming floor that had various table games, including
baccarat. Between approximately March 2017 and October 2017, Zhang worked as a dealer at
Casino 1.

At some point during the summer of 2017, NI and Zhang met in order to develop, discuss,
and agree on a scheme in which they were going to cheat Casino | and other casinos out of funds
by cheating at baccarat. NI and Zhang agreed to at least the following: (1) Zhang would alert NI
when Zhang was scheduled to deal baccarat at Casino 1. (2) Once NI arrived at the baccarat table
at which Zhang was dealing, Zhang would expose a portion of the baccarat deck to NI, allow NI
to take a picture or video of the deck using NI’s cell phone, and place the portion unshuffled into
the shoe. (3) Knowing the order of the cards, and having a recording to support this knowledge,
NI then would place bets accordingly. (4) In order to increase their baccarat winnings, NI also

Rev. August 2018
10
Case 8:18-cr-00481-PWG Document 34-1 Filed 08/01/19 Page 2 of 3

would recruit others to play baccarat with NI and to place the same bets as NI while NI and Zhang
were executing their scheme.

In furtherance of the conspiracy, on September 27, 2017, NI and Zhang followed these

procedures (collectively, these procedures are hereinafter referred to as “the scheme”). NI and
Zhang knew that NI and others would transport any money that they successfully stole as part of
this scheme across state lines. NI and Zhang further agreed to enrich themselves personally from
the scheme.

In furtherance of the conspiracy, NI and Zhang committed the following acts, in the

District of Maryland and elsewhere:

At some point during the summer of 2017, at a hotel near Casino 2, NI and Zhang met to
discuss the details of the scheme and practice its execution. With two decks of cards,
Zhang spread the cards face-up and allowed NI to use NI’s cell phone to record the order
of the cards. NI and Zhang then agreed that Zhang would not shuffle that section of the
cards and NI would place bets accordingly. NI and Zhang agreed that Zhang would
receive a percentage of NI’s winnings from the scheme.

Following their meeting near Casino 2, NI and Zhang spoke on numerous occasions about
executing the scheme.

Between approximately July 2017 and September 2017, NI was present with Zhang when
NI executed the scheme at Casino 2.

On or about September 27, 2017, in Maryland, Zhang called NI to inform NI that Zhang
would be dealing baccarat at Casino | that evening.

On or about September 27, 2017, NI traveled to Casino 1 with others for the purpose of
executing the scheme. NI and NI’s associates played baccarat at Casino 1, at Zhang’s
baccarat table. While Zhang was dealing, Zhang exposed the deck of cards to NI. Per
their agreement, NI recorded the exposed cards on NI’s cell phone. Zhang then failed to
shuffle a portion of the deck, placing them into play in the same order as they were exposed
to NI. NI and NI’s associates then placed large bets when the unshuffled portion of the
deck came into play. NI and Zhang successfully executed the scheme at Casino 1, and won
over $850,000 in less than four hours.

NI, together with others, knowingly transported more than $5,000 of scheme proceeds
across state lines.

On or about September 28, 2017, Zhang lied to investigators at Casino 1 about Zhang’s
knowledge of and participation in the scheme.

The funds that NI and Zhang stole from Casino 1 in September 2017 were transported

across state lines from Maryland to New York. Between July 2017 and September 2017, the

Rev. August 2018

11
Case 8:18-cr-00481-PWG Document 34-1 Filed 08/01/19 Page 3 of 3

total loss caused by NI, Zhang, and their coconspirators through the execution of their scheme at
Casino 1 and Casino 2 was at least $1,046,560.

6.22,
bs un | Utice

Erin B. Pulice
Molissa H. Farber
Assistant United States Attorneys

SO STIPULATED:

: \
x chovfeanri]
Chengudng Ni
Defendant

    

Barry Goldberg, Esq.
Counsel for Defendant

Rev. August 2018
12
